Upon recommendation of the Judicial Conduct Board and no appeal having been filed, the recommendation of the Judicial Conduct Board is approved and former Assistant Judge Jane L. Wheel is hereby publicly reprimanded for violating Canon 3A(3) which requires that “[a] judge should be patient, dignified, and courteous to litigants, jurors, witnesses, lawyers, and others with whom [she] deals in [her] official capacity . . . .” Rules of Supreme Court for Disciplinary Control of Judges, Rule 11(1) and (2).